Citation Nr: 0607154	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-28 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for callosities of both 
feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 until April 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied an 
increase in the 10 percent rating for callosities of both 
feet. 


FINDING OF FACT

The veteran manifests recurrent callous formation of the 
right and left toes that are painful on examination.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating, but no 
higher, for callosities of the left foot have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Codes 7804, 7819 (effective prior to August 30, 
2002); Diagnostic Code 7804 (effective August 30, 2002).

2.  The criteria for a separate 10 percent rating, but no 
higher, for callosities of the right foot have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Codes 7804, 7819 (effective prior to August 30, 
2002); Diagnostic Code 7804 (effective August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Callosities of Both Feet 

The veteran claims entitlement to a rating in excess of 10 
percent for service connected callosities of both feet.  
Historically, he had calluses surgically removed from both 
feet in service.  His initial VA examination in June 1978 
indicated the presence of a minor asymptomatic plantar callus 
on the right foot and plantar warts on the left foot.  An RO 
rating decision dated October 1970 granted service connection 
for postoperative calluses of both feet and assigned an 
initial noncompensable evaluation.

Thereafter, the veteran had a history of recurrent callus 
formation on both feet.  A December 1985 examination report 
from Dallas R. Morgan, D.P.M., also noted the presence of an 
angular bone deformity of the right 4th metatarsal and hallux 
interphalangeal deformity bilaterally.  It was noted that the 
lesions were painful with ambulation and weightbearing.  Dr. 
Morgan had performed 9 separate lesion debridements over the 
previous year.  A September 1986 report from Dr. Morgan 
indicated diagnoses of hallux interphalangeal deformities and 
5th metatarsal angular bone deformities bilaterally.  Dr. 
Morgan opined that the veteran's lesions prevented pain free 
weightbearing for long periods and expected future bursa 
formation over the metatarsal heads.  It was also highly 
probable that his pain would be increased with weightbearing, 
and such activity should be restricted.  His employer placed 
him on limited duty, restricting prolonged walking or 
standing.  In a rating decision dated April 1987, the RO 
granted a 10 percent rating for post-operative callosities of 
both feet under Diagnostic Code 7899-7819.

A private examination report dated in October 1994 indicated 
a diagnosis of plantar fasciitis with hyperkeratosis plantar.

The veteran filed his claim for an increased rating by means 
of a VA Form 21-4138 received on March 30, 2001.  In support 
of his claim, he submitted a private medical record dated May 
2001 which indicated the following:

Physical Exam:  Well nourished, well 
oriented x 3.  Moderate plantar xerosis and 
scaling noted bilaterally.  Stance is 
pronated but there is no met shaft or 
plantar fascial tenderness.  Mild medial 
tibial tenderness on the right only.  Hallux 
deviation right.  Contracted digits 2-5 
bilat.  Hyperkeratoses noted at the medial 
right hallux, under the left 5th met head and 
under the right 4th met head.  Tailor's 
bunion present left...All three lesions are 
tender but the plantar ones are more so.  
Both hallux nails are thick, discolored and 
incurvated. 

Impression:  T. rubrum tinea. Tailor's 
bunion left.  Contracted toes bilaterally 
resulting in plantar calluses.  Hallux pinch 
callus right.  Mycotic nails 1 and 5 bilat.  
Excessive pronation. 

In October 2001, the veteran underwent a VA feet examination.  
On examination, his heel contact was supinated with his mid-
stance and push-off phase of gait neutral.  There were areas 
of hyperkeratosis on the plantar forefoot on the 1st and 4th 
metatarsal areas on the right foot and the 5th 
metatarsophalangeal area on the left.  His x-ray examination 
was interpreted as unremarkable.  He was given a diagnosis of 
"hyperkeratosis of both feet under the right fifth 
metatarsal area and right great toe area and also over the 
left fifth metatarsal." 

Private medical evidence from November 2001 stated that the 
veteran complained of painful nails and calluses and was 
noted as having mycotic nails and angular deformity of the 
left fifth metatarsal and right fourth metatarsal.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. 
Part 4 (2005).  Conditions which are not specifically listed 
in the rating schedule may be rated by analogy to other 
conditions.  38 C.F.R. § 4.20 (2005).  The veteran's 
callosities involve a condition of the skin.  During the 
rating period in issue, the criteria for evaluating eczema 
were revised effective August 30, 2002.  Either the old or 
new rating criteria may apply, whichever are more favorable 
to the veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet. App. 308 (1990); VAOPGCPREC 3-2000.

Callus formation may be appropriately considered a benign 
skin growth/neoplasm under VA's Schedule for Rating 
Disabilities.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2000-
05).  Under the "old" criteria of Diagnostic Code 7819 (new 
growths, benign, skin), the disorder was to be rated as 
eczema under Diagnostic Code 7806.  

A 10 percent rating was assigned with exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.  38 C.F.R. § 4.118, Code 7806 (effective prior to 
August 30, 2002).  The next higher rating, 30 percent, 
required constant exudation or itching, with extensive 
lesions or marked disfigurement.  Id.

Under the revised criteria of Diagnostic Code 7819, the 
Schedule directs that benign skin growths be rated as either 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, or 7805), or impairment of function.  
The criteria of Diagnostic Code 7802 provide for a 10 percent 
rating for scars other than head, face, or neck that are 
superficial and that do not cause limited motion when 
involving an area or areas of 144 square inches (929 sq. cm.) 
or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2003-
05).  A superficial scar is defined as one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7802, Note 2 (2003-05).  Under Diagnostic 
Code 7803, a 10 percent rating is warranted for an unstable 
superficial scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
Note 2 (2003-05).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of the skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 2 
(2003-05).  Under Diagnostic Code 7804, a 10 percent rating 
is warranted for a superficial scar painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2003-05).  The 
criteria of Diagnostic Code 7805 rates the disability 
according to limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2003-05).

The veteran's service connected skin disorder has been 
manifested by recurrent callus formation of both feet 
primarily in the area of the metatarsal heads.  According to 
his private physician, his lesions are painful with 
ambulation and weightbearing.  He has had multiple 
debridements.  On this evidence, the Board finds that the 
veteran manifests recurrent callous formation of the right 
and left toes that are painful on examination.  Clearly, the 
veteran is entitled to separate 10 percent evaluations for 
each foot under the criteria of Diagnostic Code 7804. 

Even though the old criteria directed a rating as analogous 
to eczema, the provisions of 38 C.F.R. § 4.20 also directed 
that unlisted conditions be rated under a closely related 
disease or injury in which not only the functions affected 
but also the anatomical localization and symptomatology were 
closely analogous.  The Board resolves any interpretative 
doubt in favor of the veteran by holding that his painful 
callous formation could be appropriately rated as a painful 
scar on objective demonstration under the old criteria 
provided in Diagnostic Code 7804.  This change of use of the 
diagnostic code is entirely consistent with the particular 
facts of this case and comports with a more logical analogy 
as used in the current rating criteria.  See generally 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.); Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.). 

The Board finds, however, that the veteran is not entitled to 
evaluations in excess of the separate 10 percent ratings for 
each foot.  The recurrent growths of callus formation with 
debridements have not been demonstrated to result in 
underlying soft tissue damage.  The service connected callus 
formations have not demonstrated frequent loss of covering of 
the skin over the scar or caused constant exudation or 
itching.  His lesions are limited to the metatarsal area and 
have not resulted in marked disfigurement of the skin.  His 
walking has been painful but that is contemplated by the 
separate 10 percent evaluations for painful callus formation 
of each foot.  As such, the preponderance of the evidence 
establishes that the criteria for any additional 
compensation, under either the old criteria for eczema or the 
new criteria for evaluating scars, have not been met.  

In summary, the Board finds that the veteran is entitled to 
separate 10 percent ratings for painful callus formation for 
the left and right feet.  In so holding, the Board has deemed 
the veteran's report of pain symptoms as both competent and 
credible that entitles him to the maximum rating for painful 
scarring.  The lay and medical evidence of record, however, 
does not establish his entitlement to a higher rating still.  
The preponderance of the evidence is against a claim for any 
further compensation, and the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103(a), 5106, 5107, 5126 (West 2002).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the veteran a VCAA notice letter in April 2001 
that informed him of the type of information and evidence 
necessary to substantiate his claim.  In addition, by virtue 
of the rating decision on appeal and the Statement of the 
Case (SOC), he was provided with specific information as to 
why this particular claim was being denied and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from April 2001 notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but he was responsible for providing any 
necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from April 2001 contained a specific 
request that the veteran provide additional evidence in 
support of his claim.  He was asked to tell VA about any 
other records that might exist to support his claim, and he 
was informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied the complete text of 38 C.F.R. § 
3.159(b)(1) (2005) by way of an SOC dated September 2003.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, the VCAA seeks to achieve notice 
of the elements outlined above to the appellant, and once 
that has been done, irrespective of whether it has been done 
by way of a single notice letter or via more than one 
communication, the requirements of the VCAA have been 
satisfied.  Here, the Board finds that because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.   See, e.g., 
38 C.F.R. § 20.1102 (2005).  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103(a) (2002); 38 C.F.R. § 
3.159(c),(d) (2005).  The duty to assist also includes 
obtaining records of relevant treatment at VA facilities and 
any other relevant records held by any Federal department or 
agency identified by the appellant.  If VA is unable to 
obtain records identified by the appellant, VA must notify 
him of the identity of the records that were not obtained, 
explain the efforts taken to obtain the records, and describe 
any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  A VA examination addressing the claim has been 
provided, and the veteran has supplemented the record with a 
private examination report.  Service and VA medical records 
have been associated with the claims file, and there does not 
appear to be any outstanding medical records that are 
relevant to this appeal.  The evidence and information of 
record, in its totality, is sufficient to decide the case.  
There is no reasonable possibility that any further 
assistance to the veteran would be capable of substantiating 
his claim for any further compensation.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103(a) (2002); 38 
C.F.R. § 3.159 (2005).


ORDER

A separate 10 percent rating, but no higher, for callosities 
of the left foot is granted.

A separate 10 percent rating, but no higher, for callosities 
of the right foot is granted



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


